 Silver City Resources, Inc.
 Registered Agent, President, Secretary, Treasurer, and Director Terri L. Monteith
 2950 S. Rancho Drive, Suite 204
 Las Vegas, Nevada 89102




Case 3:18-cv-00132-PLR-HBG Document 19 Filed 03/09/20 Page 1 of 5 PageID #: 94
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE               zazu MAR - 9 p 12:                   (J· f
                                        AT KNOXVILLE
                                                                            · · '.': IJ/" To• r
                                                                             ·.---:.: ·-~~ I,d v T courr;-
    ANDREW MCKEVITZ,                                 )                       '') 1c.K, l Dl"T    ·· !:" · .-i
                                                                                           .., • 1 L."i' \ .
                                                     )
                  Plaintiff,                         )
                                                     )
    v.                                               )          No. 3:18-CV-132-PLR-HBG
                                                     )
    SILVER CITY RESOURCES, INC.,                     )
                                                     )
                  Defendant.                         )


                                   MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Now before the Court is a Motion to Withdraw [Doc. 17], filed by Attorney James Snyder,

   Jr., defense counsel. The Motion states that Attorney -Snyder has promptly and professionally

   represented Defendant, including notifying Defendant of the deadlines set out in the Court's

   Scheduling Order through Defendant' s agent and officer, Terri Monteith. Attorney Snyder states

   that Terri Monteith has failed to communicate with him in a matter that allows him to continue to

   represent Defendant. The Motion explains that Defendant has failed to cooperate ·in counsel's

   representation and has failed to honor its contractual obligations. The Motion submits that

   extraordinary circumstances exist that require counsel's withdrawal in this matter. The Motion

   states that the trial is currently set for September 15, 2020, and Defendant has not responded to

   discovery requests. Further, the Motion states that despite counsel ·giving Defendant notice of his

   intent to withdraw, Defendant has not obtained substitute counsel. Finally, the Motion provides

   Defendant's telephone number and address and notice that Defendant was provided a copy of the

   Motion on February 5, 2020.




  Case 3:18-cv-00132-PLR-HBG Document 18 Filed 02/25/20 Page 1 of 3 PagelD # : 91

Case 3:18-cv-00132-PLR-HBG Document 19 Filed 03/09/20 Page 2 of 5 PageID #: 95
           Pursuant to Local Rule 83 .4, in order to withdraw from a case, an attorney must do the

    following:

                          (1) File a motion with the Court requesting permission to
                          withdraw as counsel of record;

                          (2) Include in the motion the current mailing address and
                          telephone number of the client;

                          (3) Unless the motion is signed by both the attorney and the
                          client or a consent to the withdrawal signed by the client is
                          attached to the motion, provide a copy of the motion to the
                          client at least 14 days prior to the date the motion is filed;

                          (4) If a hearing date on the motion is set, certify in writing to
                          the Court that the client was served at least 7 days before the
                          hearing with notice (i) of the date, time, and place of hearing
                          and (ii) that the client as a right to appear and be heard on
                          the motion; and

                          (5) Certify to the Court that the above requirements have
                          been met.

           Further, with respect to corporations "that may only appear in court through counsel, the

   Court, absent extraordinary circumstances, shall not allow the attorney to withdraw until the client

   has obtained substitute counsel." See E.D. Tenn. L.R. 83.4(g).

           The Court finds that the instant Motion complies with the Local Rules of this Court.

   Further, the Court finds extraordinary circumstances exist to allow Attorney Snyder's withdrawal.

   Here, Attorney Snyder has attempted to communicate with Defendant, but Defendant has failed to

   communicate with him in order to allow him to competently perform his duties in this case.

   Accordingly, ·the Motion to Withdraw [Doc. 17] is GRANTED. The Court expects Attorney

   Snyder to provide copies of any relevant documents to any future counsel for Defendant or directly

   to Defendant upon request. Otherwise, Attorney Snyder is hereby RELIEVED of his duties in

   this case.



                                                     2

  Case 3:18-cv-00132-PLR-HBG Document 18 Filed 02/25/20 Page 2 of 3 PagelD #: 92

Case 3:18-cv-00132-PLR-HBG Document 19 Filed 03/09/20 Page 3 of 5 PageID #: 96
              Defendant is hereby ADMONISHED that it is DEEMED to proceeding pro se in this

    matter.    Defendant is further ADMONISHED that corporations cannot appear in federal court

    except through a licensed attorney. See In re Classicstar Mare Lease Litigation, No. 5:07-cv-353,

    2009 WL 1468594, at *1 (E.D. Ky. May 13, 2009) (noting that corporations, partnerships, and

    associations cannot appear in federal court except through a licensed attorney). Therefore, the

    potential consequences of not securing replacement counsel is that default and default judgment

    could be entered against Defendant. The Court highly encourages Defendant to promptly retain

    substitute· counsel in this case. See Doherty v. Am. Motors Corp., 728 F.2d 334, 340 (6th Cir.

    1984) ("The rule of this circuit is that a corporation cannot appear in federal court except through

    an attorney."). The Clerk is DIRECTED to mail Defendant a copy of the instant Memorandum
            .                                .
    and Order at the address provided in the Motion [Doc. 17] and to update CM/ECF accordingly.

              IT IS SO ORDERED.

                                                  ENTER:

                                                  {SfvV:~ ~~~~
                                                  United States Magistrate Judge




                                                     3

  Case 3:18-cv-00132-PLR-HBG Document 18 Filed 02/25/20 Page 3 of 3 PagelD #: 93

Case 3:18-cv-00132-PLR-HBG Document 19 Filed 03/09/20 Page 4 of 5 PageID #: 97
    EASTERN DISTRICT OF TENNESSEE
                                                                                                                                                                                                      FIRST-CLASS MAIL
              OFFICE OF                                                                                                                      neopost'
CLERK, UNITED STATES DISTRICT COURT                                                                                                          02/25/2020
        800 MARKET ST., SUITE 130                                                                                                             US POSTAGE                                              $00.502

                                           l
       KNOXVILLE , TENNESSEE 37902

            OFFICIAL BUSINESS
                                                                                                                                                                                                    ZIP37902
                                                                                                                                                                                                  041l11218262




                                                                              ~K, U. S. District Court
                                                                          Eastern Disu•ict of Tennessee
                                                                                  At Knoxville


                                                                                                                                                                                                            1
                                                                                                                                                                                                                ~   - - -
                                                                  Ni: XIE                               13   ~   l          •i 1E            l.                                 '2 LZ103 / 16 5 /                    ifi~     1'
                                                                          1~
                                                                          •£
                                                                               ,_J.
                                                                               ....   -    -
                                                                                                K ~ T '.J K i'J \ \J Yt \·i '.J::'.'\'·.
                                                                                                -   '    - ~
                                                                                           ~' =- 1..,., J. -v; ~- ~.. O: :'=.- ~ ~--~. -"..•L.!~~.• "'- .~ -~
                                                                                                                 1-   -    ...   -   .   -        . ..   -    ...   -   -   -    -        -
                                                                                                                                                                                              .:~--~ _t.1
                                                                                                                                                                                              -   -    -
                                                                                                                                                                                                                              i\
                                                             i¥    s c:         379azi3e33a 1
                                                                                                 \.i NA.Si..:: TO ';: OR. WAR1D

                                                                                                                                                        ~2esj-a1sie-2s-4~                                                     I\
                                               asillM~~                    \\t     I l,"t ~ i·,·: : f \ ti~ t 1l.~ -\' lt \ ~1 -t. i, l i' \ \\:.' 1 l~ {l c·1i l \ 1 1;, ·, -~i 1\i \a~i \1·iI ,i it~ \ 11:t
                                                                               ; l i j . i i i i "i                                                                                  ,j
                                                                                                                                                                                                              l \ 't ·\\a t
                                                                                                                                                                                                         i . i ~    'i_   i
                                                                                                                                                                                                                              '1 \
                                                                                                                                                                                                                              Ji




                                Case 3:18-cv-00132-PLR-HBG Document 19 Filed 03/09/20 Page 5 of 5 PageID #: 98
